DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pp. 4-6 of the Remarks filed 07/19/2022, with respect to the rejections under both 35 U.S.C. §112(b) and 35 U.S.C. §102/103 have been fully considered and, in light of the amendments made to the claims, are found to be persuasive.  The rejections of claims 1, 7, 13, and 20 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Henckel (Reg. No. 58,371) on August 5, 2022.
The application has been amended as follows. 
A) Claim 7 is amended as follows:
7. (Currently Amended) The method as claimed in claim 1, 
wherein reducing the at least one of the rotation speed or the generator power of the wind turbine comprises reducing the rotation speed, and the rotation speed is reduced by adjusting the blade angle of each rotor blade of the plurality of rotor blades in a direction away from the wind, 
the method further comprising 
B) Claim 21 is amended as follows:
21. (Currently Amended) The method as claimed in claim 1, wherein the plurality of rotor blades are three rotor blades, and the plurality of strain gauges are three strain gauges.

Reasons for Allowance
Claims 1, 7, 13, 20-21, including the amendments made hereinabove, are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method for operating a wind turbine for generating electrical power from wind, wherein a loading acting on the wind turbine by the wind is determined by:
determining a plurality of forces using a plurality of strain gauges, each of the plurality of strain gauges being coupled to a respective rotor blade root of the plurality of rotor blades of the wind turbine, 
using the plurality of forces to calculate a plurality of hub bending moments acting on the rotor hub, wherein the plurality of hub bending moments vary between maximum and minimum hub bending moments depending on a position of the rotor, and 
using the maximum bending moment is used as the determined loading, 
the method further comprising 
comparing the determined loading to a predefined loading limit value, and 
reducing at least one of a rotation speed or a generator power of the wind turbine in response to the determined loading reaching or exceeding the predefined loading limit value.
Note that it is the combination of features, and notably the combination of the emphasized features, which appears to be neither taught nor rendered obvious by the prior art of record.
It is further noted that, based on the amendment of 07/19/2022, the disclosure, and discussion with Applicant’s representative, the claim is being interpreted as requiring the hub bending moments vary within a range of moments, the range being defined by a largest hub bending moment, which is termed the “maximum hub bending moment,” and a smallest hub bending moment, which is termed the “minimum hub bending moment”; furthermore, it is the maximum or largest hub bending moment, as determined by the calculation using the plurality of forces determined by the strain gauges, which is used “as the determined loading”.
The closest prior art—EP 2927486 B1 to Carcangiu et al. and US 2016/0305404 A1 to Esbensen et al.—fail to teach and/or render obvious these features.  Their teachings are discussed at length in the previous Office actions and for brevity are not repeated herein.
Regarding claims 7, 13, 20-21, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
August 5, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832